PER CURIAM.
Randy Lee Hart was informed against, tried and convicted of the crime of sexual battery. The record establishes that the evidence of guilt was overwhelming. We note, however, that the trial court denied appellant’s request that an instruction on the maximum and minimum penalties be read to the jury. This was error. Tascano v. State, 393 So.2d 540 (Fla.1980). Murray v. State, 403 So.2d 417 (Fla.1981).
Accordingly, we reverse and remand for a new trial.
LETTS, C. J., and MOORE and HERSEY, JJ., concur.